RESOLUCIÓN
La Jueza Presidenta, Hon. Miriam Naveira Merly, con-cedió libre a los empleados de la Rama Judicial, con cargo a la licencia de vacaciones, el 8 de abril de 2004, día en que se conmemora el Jueves Santo. A tales efectos y en virtud de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos dispuestos en las dis-tintas leyes y reglas aplicables a los procedimientos y trá-mites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72-73) y se considerará como si fuera un día feriado. Cualquier tér-mino que venza en ese día se extenderá hasta el lunes 12 de abril de 2004.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Hernández Denton no intervino.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo